
	
		I
		111th CONGRESS
		2d Session
		H. R. 5922
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Smith of Nebraska
			 (for himself and Mr. McClintock)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To expand small-scale hydropower.
	
	
		1.Short titleThis Act may be cited as the
			 The Small-Scale Hydropower Enhancement
			 Act of 2010.
		2.DefinitionsIn this Act:
			(1)ConduitThe
			 term conduit means any tunnel, canal, pipeline, aqueduct, flume,
			 ditch, or similar manmade water conveyance that is operated for the
			 distribution of water for agricultural, municipal, or industrial consumption
			 and not primarily for the generation of electricity.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Applicability of
			 lawNotwithstanding any other
			 provision of law, any proposed hydroelectric project that seeks to use a
			 conduit that is in existence on the date of the enactment of this Act to
			 generate power that does not exceed 1.5 megawatts shall be exempt from section
			 30 of the Federal Power Act (16 U.S.C. 823a).
		4.Inclusion of
			 certain structures in report and studyThe Secretary shall—
			(1)include structures
			 that have less than 10 feet of head or would result in less than 1 megawatt of
			 capacity as part of the study and report required under section 1834 of the
			 Energy Policy Act of 2005 (Public Law 109–58);
			(2)to the maximum
			 extent practicable, consult with non-Federal and noncontracting interests in
			 implementing this section; and
			(3)implement this
			 section on a nonreimbursable basis.
			
